DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed and authorized in a telephone interview with the Applicant, Christopher Beckman, on 27 May 2022.
In the claims: 
1-10.  (Cancelled)  
11.  (Currently amended)  A method for providing an upgraded experience to a user, comprising the following steps:
scanning content recorded on a data storage medium comprised in a local data storage device of said user;
identifying and accessing a remotely-held record regarding an upgraded version of said content;
assessing differences between the content and the upgraded version;
determining whether the content can be upgraded by a control system with a reading and writing device configured to read and write a plurality of portions of said local data storage device comprising said data storage medium, wherein said plurality of portions of said local data storage device are configured to be read and written with stored data;
offering said user said upgraded experience of the content; and 
setting a price for facilitating said upgraded experience for said user, based, at least in part, on a level of improvement of resolution of said content.
12.  (Currently amended)  The method for providing an upgraded experience to a user of claim 11, wherein the content [[is]]comprises a legacy version of said upgraded version
13.  (Currently amended)  The method for providing an upgraded experience to a user of claim 11, wherein said price for facilitating said upgraded experience[[,]] is based, at least in part, on an amount of data of said data storage medium that must be repaired to deliver said upgraded experience.
14.  (Currently amended)  The method for providing an upgraded experience to a user of claim 11, whereinsaid price for facilitating said upgraded experience[[,]] is based, at least in part, on an age of said content.
15.  (Currently amended)  The method for providing an upgraded experience to a user of claim 11, wherein[[ a]] said control system, or another control system, sets a price for facilitating said upgraded experience, based, at least in part, on a level of resolution of said content.
 	16.  (Cancelled)  
17.  (Previously presented)  The method for providing an upgraded experience to a user of claim 11, wherein the content is media content.

18.  (Previously presented)  The method for providing an upgraded experience to a user of claim 11, wherein the content is entertainment content.
19.  (Previously presented)  The method for providing an upgraded experience to a user of claim 18, wherein the content is a motion picture.
20.  (Previously presented)  The method for providing an upgraded experience to a user of claim 18, wherein the content is music.
21.  (Previously presented)  The method for providing an upgraded experience to a user of claim 18, wherein the content is a video game.
22.  (Previously presented)  The method for providing an upgraded experience to a user of claim 11, wherein the upgraded version is rented, and a local file, located on said local data storage device, is deleted after said user views said upgraded version.
23.  (New)  A system for providing an upgraded experience to a user, comprising: 
a control system comprising computer hardware and software configured to:
scan content recorded on a data storage medium comprised in a local data storage device of said user of the control system;
identify and access a remotely-held record regarding an upgraded version of said content;
assess differences between the content and the upgraded version;
determine whether the content can be upgraded by said control system with a reading and writing device configured to read and write a plurality of portions of said local data storage device comprising said data storage medium, wherein said plurality of portions of said local data storage device are configured to be read and written with stored data;
offering said user said upgraded experience of the content; and
setting a price for facilitating said upgraded experience for said user, based, at least in part, on a level of improvement of resolution of said content.
24.  (New)  The system for providing an upgraded experience to a user of claim 23, wherein the content comprises a legacy version of said upgraded version.
25.  (New)  The system for providing an upgraded experience to a user of claim 23, wherein said price for facilitating said upgraded experience is based, at least in part, on an amount of data of said data storage medium that must be repaired to deliver said upgraded experience.
26.  (New)  The system for providing an upgraded experience to a user of claim 23, wherein said price for facilitating said upgraded experience is based, at least in part, on an age of said content.
27.  (New)  The system for providing an upgraded experience to a user of claim 23, wherein said control system is configured to set said price for facilitating said upgraded experience, based, at least in part, on a level of resolution of said content.  
28.  (New)  The system for providing an upgraded experience to a user of claim 23, wherein said content comprises a motion picture.
29.  (New)  The system for providing an upgraded experience to a user of claim 23, wherein said content comprises music.
30.  (New)  The system for providing an upgraded experience to a user of claim 23, wherein said content comprises a video game.
31.  (New)  The system for providing an upgraded experience to a user of claim 23, wherein said upgraded experience comprises a wider view, a 3-D version or a game version, of said content.  

Allowable Subject Matter
Claims 11-15 and 17-31 (renumbered as 1-20) are allowed.

Examiner’s Statement of Reasons for Allowance
The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 11 and 23. Specifically, the prior art of record does not teach the features of the claim limitations that after determining that a content on a local data storage device of a user of could be upgraded, offering said user said upgraded experience of the content and setting a price for facilitating said upgraded experience for said user, based, at least in part, on a level of improvement of resolution of said content or the similar limitations in combination with the other limitations recited in the context of independent claims 11 and 23.
The closest prior art of record, DePizzol (U.S. PGPUB No. 2019/0130471 A1), teaches a method and system for content upgrade recommendations with associated price indicator. However, DePizzol does not disclose the features of limitations disclosed above in combination with the other limitations recited in the context of independent claims 11 and 23.
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level before the effective filing date of the claimed invention would have integrated or modified the method and system for content upgrade recommendations with associated price indicator to incorporate the features of limitations disclosed above in combination with the other limitations recited in the context of independent claims 11 or 23. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157